Case 1:21-cv-21223-RNS Document 10 Entered on FLSD Docket 04/13/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

  Advantage Aviation Services        )
  Sweden AB, Plaintiff,              )
                                     )
  v.                                 ) Civil Action No. 21-21223-Civ-Scola
                                     )
  JetPro International, LLC,         )
  Defendant.                         )
                 Order Requiring Second Amended Complaint
        Previously, the Court ordered Plaintiff Advantage Aviation Services
 Sweden AB to amend its complaint because its allegations of diversity
 jurisdiction were lacking. (Ct.’s Order, ECF No. 6.) Among the deficiencies the
 Court noted were Advantage Aviation’s failure to (1) list the members, along
 with the members’ respective citizenships, of Defendant JetPro International,
 LLC; and (2) allege what type of business entity Advantage Aviation is. In
 response, Advantage Aviation filed an amended complaint, in which it identifies
 the sole member of JetPro as a Missouri citizen and explains that Advantage
 Aviation is equivalent to a limited liability company and has a “sole proprietor”
 who is a Swedish citizen. (Am. Compl., ECF No. 9.) Despite the amendment,
 Advantage Aviation’s amended complaint still does not allow the Court to
 assure itself that complete diversity truly exists.
        First, Advantage Aviation’s citizenship allegations as to JetPro are
 couched as being presented “upon information and belief.” (Am. Compl., ¶ 3.)
 But “allegations based ‘upon information and belief’ are not a substitute for
 establishing jurisdictional facts.” Investissement Yves Auclair, Inc. v. MLM
 Experts, LLC, 617CV2131ORL41KRS, 2018 WL 1832867, at *2 (M.D. Fla. Jan.
 25, 2018), report and recommendation adopted, 617CV2131ORL41KRS, 2018
 WL 3344549 (M.D. Fla. July 9, 2018). Here, Advantage Aviation’s belief as to
 JetPro’s membership does not qualify as a “fact” establishing jurisdiction.
 Instead, this belief relays, at most, Advantage Aviation’s mere unverified
 contention, which is insufficient to satisfy the Court that the requirements of
 diversity jurisdiction have been met. See generally, Purchasing Power, LLC v.
 Bluestem Brands, Inc., 851 F.3d 1218, 1228 (11th Cir. 2017) (reminding
 district courts that they must “make sure parties satisfy the requirements of
 diversity jurisdiction [and] be vigilant in forcing parties to meet the unfortunate
 demands of diversity jurisdiction in the 21st century”).
        Additionally, Advantage Aviation explains that its Swedish corporate
 structure is akin to a limited liability company. (Am. Compl. ¶ 2.) It then
Case 1:21-cv-21223-RNS Document 10 Entered on FLSD Docket 04/13/2021 Page 2 of 2




 informs Advantage Aviation has a “sole proprietor” who is a Swedish citizen.
 But allegations regarding ownership or proprietorship do not necessarily
 “permit the court to conclude that plaintiff and defendants are diverse for
 purposes of subject matter jurisdiction, because it is membership, not
 ownership, that is critical for determining the citizenship of an LLC.” Post v.
 Biomet, Inc., 3:20-CV-527-J-34JRK, 2020 WL 2766210, at *1 (M.D. Fla. May
 28, 2020) (cleaned up) (emphasis added). And, while the Court “acknowledges
 that the terms ‘owner’ and ‘member’ have sometimes been used synonymously
 with respect to limited liability companies,” the “terms are not always
 interchangeable.” Id. The Court is, therefore, unsure whether, (1) in addition to
 being the sole proprietor, that individual is also a member, or (2) there are
 other individuals and entities who may be members as well. Accordingly, the
 Court cannot assume that Advantage Aviation’s allegations regarding
 proprietorship necessarily establish membership and, therefore citizenship.
         Accordingly, the Court, once again, is unable to ascertain whether
 complete diversity truly exists. The Court therefore orders Advantage Aviation
 to file a second amended complaint by April 19, 2021. This is Advantage
 Aviation’s final opportunity to properly allege the Court’s subject-matter
 jurisdiction. If Advantage Aviation fails to file a second amended complaint by
 that date or that complaint in any way fails to provide the facts necessary to
 establish jurisdiction, this Court will dismiss this case without prejudice.
       Done and ordered in Miami, Florida, on April 12, 2021.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
